



Exhibit 10.1


[caladriuslogoa06.jpg]
August 9, 2016




Douglas W. Losordo
13 Fox Meadow Road
Scarsdale, NY 10583


Dear Dr. Losordo,


This letter serves to confirm the terms and conditions of your employment with
Caladrius Biosciences, Inc. (the “Company”) with immediate effect.


Title:
Chief Medical Officer & Senior Vice President Clinical, Medical and Regulatory
Affairs

Reporting To:
    Chief Executive Officer    

Primary Office:
Basking Ridge, NJ



In consideration for your services, you shall be entitled to annual compensation
of $417,960 (“Base Salary”) which shall be paid in accordance with the Company’s
standard payroll practices. Additionally, you shall be eligible for a cash bonus
of up to 30% of your base salary based on defined goals and objectives to be
determined and at the discretion of management.


Should the Company terminate your employment without cause you shall be entitled
to severance in the amount of six (6) months’ current base salary and benefits
continuation.


Should the Company terminate your employment without cause or should you
terminate your employment with the Company for good reason during the period
commencing on the effective date of a change in control and ending on the second
anniversary of the effective date of a change in control and subject to Employee
complying with his obligations to execute and deliver a Release, the Company
will (a) continue to pay your current base salary for a period beginning on the
date the termination becomes effective (the “Termination Date”) and ending on
the twelve (12) month anniversary of the Termination Date, commencing on the
next payroll period following the Termination Date; (b) pay you a lump sum
amount equal to 100% of your then annual target bonus on the next payroll period
following the Termination Date; and (c) provided you then participant in the
Company’s medical and/or dental plans and you timely elect to continue and
maintain group health plan coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”), pay monthly, on your behalf,
the amount of the monthly premium for such coverage for twelve (12) months
following your Termination Date. For purposes of this paragraph, a Change in
Control means a transaction or a series of related transactions in which: (w)
all or substantially all of the assets of the Company are transferred to any
“person” or “group” (as such terms are defined in Section 13(d)(3) and 14(d)(2)
of the Exchange Act); (x) any person or group becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the Company’s outstanding equity representing more than 30% of
the total voting power of the Company’s then-outstanding equity; (y) the Company
undergoes a merger, reorganization or other consolidation in which the holders
of the outstanding equity of the Company immediately prior to such merger,
reorganization or consolidation own less than 50% of the surviving entity’s
voting power immediately after the transaction; or (z) the date a majority of
the members of the Company’s incumbent Board of Directors is replaced during any
twelve month period by members whose appointment or election is not endorsed by
a majority to the Company’s incumbent Board of Directors before the date of the
appointment or election, provided further that the Change in Control meets all
of the requirements of a “change in the ownership of a corporation” within the
meaning of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the effective
ownership of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(vi), or “a change in the ownership of a substantial portion of
the corporation’s assets” within in the meaning of Treasury Regulation
§1.409A-3(i)(5)(vii). For purposes of (z), the incumbent Directors of the Board
of Directors includes the members of the Board of Directors as of the date of
this agreement and any additional or replacement Director appointed or elected
who is endorsed by a majority of the Company’s incumbent Board of Directors.”


Upon presentation of invoices, the Company will reimburse you up to a total of
$10,000 annually for Supplemental Term Life Insurance and/or Supplemental Long
Term Disability coverage.





--------------------------------------------------------------------------------







In signing this letter agreement and accepting our offer of continued
employment, you certify your understanding that your employment will otherwise
be on an at-will basis.
            




                    
CALADRIUS BIOSCIENCES, INC.
By: /s/ David Schloss
Name: David Schloss
Title: Vice President Human Resources


/s/ Douglas W. Losordo


Douglas W. Losordo, MD





